No. 99-50273
                                 -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-50273
                        Conference Calendar


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus


AUBREY “BUCK” BARCHEERS, also known as
Audrey “Buck” Barcheers,

                                           Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. MO-96-CR-138-1
                       --------------------
                         February 16, 2000

Before EMILIO M. GARZA, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     The Appellant, Aubrey “Buck” Barcheers, appeals the district

court’s denial of his Fed. R. Crim. P. 33 motion for a new trial.

Barcheers argues that the federal criminal investigation and

conviction of his trial attorney on illegal drug charges,

occurring at the same time of Barcheers’ trial, created a

conflict of interest that denied Barcheers a fair trial and the

right to counsel.

     We have reviewed the record and briefs submitted by the

parties and find that district court did not abuse its discretion

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 99-50273
                                -2-

in concluding that Barcheers’ claims were improperly brought

under Rule 33.   United States v. Medina, 118 F.3d 371, 372 (5th

Cir. 1997).   We do so without prejudice to Barcheers’ right to

seek federal post-conviction relief.

     AFFIRMED.